Denny, J.
The intent of a testator is to be ascertained, if possible, from a consideration of his will from its four corners, *733and such intent should be given effect unless contrary to some rule of law or at variance with public policy. Coffield v. Peele, 246 N.C. 661, 100 S.E. 2d 45; Trust Co. v. Taliaferro, 246 N.C. 121, 97 S.E. 2d 776; Mewborn v. Mewborn, 239 N.C. 284, 79 S.E. 2d 398; Gatling v. Gatling, 239 N.C. 215, 79 S.E. 2d 466; Trust Co. v. Whitfield, 238 N.C. 69, 76 S.E. 2d 334; House v. House, 231 N.C. 218, 56 S.E. 2d 695; Williams v. Rand, 223 N.C. 734, 28 S.E. 2d 247; Heyer v. Bulluck, 210 N.C. 321, 186 S.E. 356.
As stated by Parker, J., in Coffield v. Peele, supra, “Every will, in a sense, is unique. The same words, or those nearly similar, used under different circumstances and contexts may express different intentions, and for that reason decisions in previous cases are rarely helpful, except as they state the application of certain rules of construction, or certain broad canons of interpretation, which have become so thoroughly established by judicial pronouncement that they may be said to have passed into the definite law upon the subject.”
In Cannon v. Cannon, 225 N.C. 611, 36 S.E. 2d 17, Stacy, C. J., speaking for the Court, said: “The intention of the testatrix is her will. This intention is to be gathered from the general purpose of the will and the significance of the various expressions, enlarged or restricted according to their real intent. In interpreting the different provisions of a will, the courts are not confined to the literal meaning of a single phrase. A thing within the intention is regarded within the will though not within the letter. A thing within the letter is not within the will if not also within the intention.” Hubbard v. Wiggins, 240 N.C. 197, 81 S.E. 2d 630; Efird v. Efird, 234 N.C. 607, 68 S.E. 2d 279; Coppedge v. Coppedge, 234 N.C. 173, 66 S.E. 2d 777.
It is set forth in the record that life insurance in the sum of $90,000.00, benefits under the testator’s General Electric Pension Plan in the sum of $11,640.76, and real estate held by the entireties valued at $23,500.00, or a total of $125,140.76 in property and cash, passed to the petitioner upon the death of the testator by contract or operation of law and not under the provisions of the will. It is further admitted that the tangible personal property bequeathed to the petitioner in Item II of the will had a value of $6,778.00.
The petitioner on her appeal contends that, under the provisions of Item IV of the will hereinabove set out, there should be added to the residuary estate the amount of Federal estate and North Carolina inheritance taxes which have been paid, all the property that passed to the petitioner by contract, operation of law, and under the provisions of Item II of the will of the decedent, and that she is entitled to a sum out of the residue of *734the estate, free from estate and inheritance taxes, equal to one-half of the entire estate, including the residuary estate, personal effects, and the nonprobate assets. This would give the petitioner altogether approximately eighty-eight per cent of the entire estate of $490,879.69, or $377,358.61, and the two sons of the testator approximately six per cent each of the estate, after paying the Federal estate and North Carolina inheritance taxes out of Trust B as required by Item I of the will, or $29,562.44 each.
We do not concur in this view. The nonprobate estate and the tangible personal property that passed to the petitioner under Item II of the will constitute no part of the residuary estate. However, since Trust B is to bear the whole cost of Federal estate and North Carolina inheritance taxes, in order to ascertain the one-half of the residuary estate to be allocated to Trust A it is necessary to add to the value of the residuary estate the amount of the above taxes which have been paid in the sum of $54,396.20. All parties to this proceeding concur in this view with respect to such taxes.
Therefore, in our opinion, it was the intent and purpose of the testator to have his residuary estate divided into two equal parts, to be known as Trust A and Trust B, Trust A to include one-half of the residuary estate free from Federal estate and North Carolina inheritance taxes, and that the one-half of the residuary estate allocated to Trust A was not to be diminished by reason of bequests under the will or by reason of other property having passed to his wife by contract or operation of law and not under the will, and we so hold.
All parties concede that Trust B is to be charged with payment of all the Federal estate and North Carolina inheritance taxes on the adjusted gross estate as defined by Section 2056, Title 26, of the United States Code Annotated.
We concur in the ruling of the Superior Court insofar as it instructed the petitioner that the nonprobate assets are not to be included in the estate for the purpose of the division of assets required by Item IV of the will. We hold, however, that the division of assets under Item IV of the will apply only to a division of the residuary estate and that it was error to authorize the inclusion of the value of the tangible personal property received by the petitioner under Item II of the will as a part of such estate. To this extent the judgment of the Superior Court is modified, and, as so modified, it is affirmed.
Let the costs be paid by the executrix out of the residuary estate before division.
Modified and affirmed.